DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 11/19/2020, with respect to the objections and rejections of the office action dated 07/23/2020 have been fully considered and are persuasive, therefore they have been withdrawn. 

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, third to last line,
 "to position the stick control valve at the second region" 
should read
--the controller outputs a control signal as a pilot pressure to position the stick control valve at the second region—
to have consistent claim language format as the previous limitation.

Claim 2, lines 3-4, 
"if the discharge pressure of the hydraulic pump is high pressure of equal to or higher than a predetermined set pressure"
should read

to remedy a minor language issue.

Claim 3, line 20, 
"pressure detecting means" should read –a pressure detecting means--- to improve the language

Claim 3, fourth to last line, 
"to position the second stick control valve at the second region" 
should read
 --the controller outputs a control signal as a pilot pressure to position the second stick control valve at the second region—
to have consistent claim language format as the previous limitation.

Claim 4, line 4-5,
"if a discharge pressure of the hydraulic pump is higher pressure of equal to or higher than a predetermined set pressure"
should read
--if a discharge pressure of the hydraulic pump is higher than or equal to a predetermined set pressure—
to remedy a minor grammatical issue.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-16,
“a recovery oil passage that allows oil discharged from a rod end oil chamber to be supplied to a head end oil chamber, 
a supply oil passage that allows discharge oil of a hydraulic pump to be supplied to the head end oil chamber, 
a discharge oil passage that allows oil discharged from the rod end oil chamber to flow into an oil tank during extending operation of the stick cylinder, 
a discharge valve passage that controls a flow rate of the discharge oil passage, in a stick control valve for controlling a flow rate of the supply oil passage, or flow rates of the supply oil passage and the recovery oil passage”

It is unclear whether or not the recovery oil passage, supply oil passage, and discharge oil passage are inside the discharge valve. The specification discusses a recovery oil passage 14e, supply valve passage 14f, discharge valve passage 14g, but does not appear to discuss the passages outside the valves. Examiner believes these 
--a recovery oil passage in a stick control valve that allows oil discharged from a rod end oil chamber to be supplied to a head end oil chamber, 
a supply oil passage in the stick control valve that allows discharge oil of a hydraulic pump to be supplied to the head end oil chamber, 
a discharge oil passage in the stick control valve that allows oil discharged from the rod end oil chamber to flow into an oil tank during extending operation of the stick cylinder, 
a discharge valve passage in the stick control valve that controls a flow rate of the discharge oil passage,
the stick control valve for controlling a flow rate of the supply oil passage, or flow rates of the supply oil passage and the recovery oil passage--

Claim 3, lines 7-16,

“a recovery oil passage that allows oil discharged from a rod end oil chamber to be supplied to a head end oil chamber, 
a supply oil passage that allows discharge oil of a hydraulic pump to be supplied to the head end oil chamber, 
a discharge oil passage that allows oil discharged from the rod end oil chamber to flow into an oil tank during extending operation of the stick cylinder, 
a discharge valve passage that controls a flow rate of the discharge oil passage, in first and second stick control valves for controlling a flow rate of the supply oil passage, or flow rates of the supply oil passage and the recovery oil passage”

It is unclear whether or not the recovery oil passage, supply oil passage, and discharge oil passage are inside the discharge valve. The specification discusses a recovery oil passage 34e, supply valve passage 34f, discharge valve passage 34g, of the first valve 34; supply valve passage 35d, discharge valve passage 35e of the second valve 35 but does not appear to discuss the passages outside the valves. Applicant’s paragraph [0036] states “supply valve passage 34f and 35d of the first and second stick control valve 34, 35 serves as a supply oil passage which appears to indicate that all of these claimed passages are inside the valves. Further, claim 3 has a 

Claim 4, line 3, recites “hydraulic pump that supplies pressurized oil to the stick cylinder through the other stick control cylinder is provided”
	There is a lack of antecedent basis for “the other stick control cylinder”.
Claim 4, line 6-7, recites “the other stick control valve”. There is a lack of antecedent basis for this term.

Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  


The prior art of record does not disclose nor render obvious a stick control system including a first and second stick control valve, each having their own discharge valve passage, wherein the first stick control valve allows the discharge valve passage of the first stick control valve to be opened while being throttled at an operating position during extending operation of the stick cylinder, and wherein the second stick control valve is provided with a first region at which the discharge valve passage of the second stick control valve is closed and a second region at which the discharge valve passage is opened wider than the discharge valve passage of the first stick control valve, in the operating position during extending operation of the stick cylinder, wherein the controller 

The prior art of record discloses various stick control systems that utilizing a similar regeneration feature as claimed but does not use an articulated pilot pressure controlled spool valve having positions in which the discharge valve passage is throttle or un-throttled; the prior art of record instead uses independent metering valves to control the flow to and from the actuator in various manners. While the use of pilot pressure spool valves are known in the art, and are known to be used with a regeneration function, applicant’s claims recite valves having articulated positions and specifies fluid paths with and without throttles that is not disclosed by the prior art and there is insufficient rationale to modify the prior art to reach the claimed invention absent impermissible hindsight.

Claims 2 and 4 are allowable because they depend from allowable independent claims 1 or 3.
Conclusion
Honda et al. (US 10233613) discloses a pilot controlled spool valve having a position for rod to head side fluid regeneration as seen in Fig. 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/           Examiner, Art Unit 3745                                                                                                                                                                                             March 18, 2021